Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-20 (renumbered as claims 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Steinbach et al. (US 20140276008 A1) in view of Kornilov et al. (US 20160217609 Al) discloses a method of displaying images, the method 
comprising: receiving a first image, wherein the first image includes an original color having a first hue, and wherein the first image represents a view from a viewpoint (paras. 0034, 0073); and alternately displaying the first and second images (images are displayed alternating on a single monitor, para. 0118).
Steinbach et al. does not expressly disclose generating a second image from the first image by replacing the original color of the first image with a false color having a hue on an opposite side of a hue/saturation/value color space from the first hue.
Kornilov et al. teaches the creation of an inverted difference image 2200 comprises processed difference image 2100 of FIG. 21 after an HSV filter adjustment has been applied to it. The HSV filter has emphasized the color of the lenses of the glasses in processed difference image 2100 of FIG. 21. For example, processed inverted difference image 2200 comprises the result of step 812 of process 800 of FIG. 8, para. 0105.
However, the closest prior art of record, namely, Steinbach et al. in view of Kornilov et al. does not disclose “receiving a first image representing a view from a viewpoint; selecting an original color from the first image, wherein the original color has a first hue" (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

Independent claims 9 and 15 (renumbered as claims 8 and 14) are citing the same or similar subject matter and are also allowed.
Dependent claims 10-14 (renumbered as claims 9-13) are allowable as they depend from an allowable base independent claim 9 (renumbered as claim 8).
Dependent claims 16-20 (renumbered as claims 15-19) are allowable as they depend from an allowable base independent claim 15 (renumbered as claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677